United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                        November 22, 2004

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                No. 02-41501
                              Summary Calendar



                         UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                    versus

         BRANDON FRANKLIN, also known as Sircrease D. Brooks,

                            Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 9:01-CR-3-2
                          --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges

PER CURIAM:*

     Brandon Franklin conditionally pleaded guilty to possessing

with the intent to distribute a mixture or substance containing

more than four kilograms of codeine.            See 21 U.S.C. § 841(a)(1).

Franklin    was    a   passenger   in   a   vehicle   that   was    stopped      for

following too closely, a violation of TEX. TRANSP. CODE                             §

545.062(a).       He appeals the district court’s denial of his motion

to suppress evidence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-41501
                                     -2-

     Franklin first argues that the initial stop of the vehicle

was unlawful.   He contends that because the Texas statute lacks a

clear standard, the officer’s stop was based on mere opinion or

judgment. He argues that the officer’s subjective intent should be

closely scrutinized.

     The stop of an automobile by police must be reasonable under

the Fourth Amendment.        See Whren v. United States, 517 U.S. 806,

810 (1996).   The evidence adduced at the suppression hearing, when

viewed in the light most favorable to the party prevailing below,

see United States v. Muniz-Melchor, 894 F.2d 1430, 1433-34 (5th

Cir. 1990), supports the district court’s determination that there

was probable cause for the stop of the vehicle.          Because the legal

justification   for    the    stop   was   objectively   grounded   in   the

observations and knowledge of the officer, the officer’s subjective

intent is irrelevant.     See United States v. Lopez-Valdez, 178 F.3d
282, 288 (5th Cir. 1999).

     Franklin also argues that his prolonged detention was unlawful

under the Fourth Amendment, and he challenges the lawfulness of the

search of the vehicle.       This court recently considered the appeal

of Reginald Brigham, the driver of the vehicle in which Franklin

was a passenger.      See United States v. Brigham, 382 F.3d 500 (5th

Cir. 2004)(en banc).         In Brigham we upheld the validity of the

detention, questioning, and search at issue here, rejecting the

same arguments raised herein by Franklin. See Brigham, 382 F.3d at

506-12.   We are satisfied that the detention and questioning of
                          No. 02-41501
                               -3-

Franklin was justified under the circumstances and that the search

of the vehicle was conducted pursuant to Brigham’s voluntary

consent.   See id.

     The judgment of the district court is AFFIRMED.